Concurring Opinion by
Judge Frank McGloin.
In this case, the evidence does not satisfy me that the removal of the effects of the deceased, was the act of the defendant. He himself positively declares, under oath, that it was not, and that he knew nothing of it, until, upon returning from the funeral, he found them upon his premises, and the circumstances connected with the removal, corroborate him.
The property occupied by Mrs. Cavanaugh was rented, and the landlord certainly was the only one interested to order the removal of the things in question, before the funeral was ended, whereby his premises would be cleared of them. The burden was upon plaintiff, to make certain her case, upon this point, as upon all others, and I do not think she has succeeded. Furthermore, although disposed to enforce the laws under consideration, I am not prepared to announce the doctrine, *265that defendant, who knew, as did all others who were acquainted with deceased, that she was utterly insolvent, and these things were all she possessed, rendered himself liable, as unconditional heir for all her debts, by simply removing from the premises of another, which they encumbered, and depositing in his stable, to be surrendered to whomsoever should call for the same, with due authority, things which many reputable witnesses declared to have been mere trash, possessing no value whatever, or one so trifling, as to be practically none. I.-consider the case very similar to the one reported in 4 La. Ann. 328—Soubran vs. Rivollet.
Rehearing refused May 9th, 1881.